DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to application number 16/798,349 filed 02/22/2020

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-10 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peterson (US 2010/0215813).

1: Peterson discloses a method of packaging a product, comprising: obtaining a container, wherein said container comprises an outer casing comprising a cylindrical body with a first end comprising a closed rounded tip and with an opposing second end comprising a circular open outer rim having a rim top and rim sides; 
wherein said outer casing defines an interior reservoir; and 
wherein said outer rim defines an open mouth to said interior reservoir; obtaining a product; 
holding said container with said outer rim positioned upright; introducing a pre-portioned amount of said product into said open mouth to partially fill said interior reservoir; 
compressing opposing edges of said outer rim together; and 
applying heat to fuse the compressed opposing edges of said outer rim to create a fused seal [0059-0061].

2: Peterson discloses the method of claim 1, wherein said outer casing comprises a single piece formed of plastic [0044].

4-6: Peterson discloses the method of claim 1, wherein said product comprises a liquid or dry product [0065].

7-10: Peterson discloses the method of claim 1, wherein applying heat to the compressed opposing edges of said outer rim to create a fused seal comprises:

heating a platen to between 360 degrees F and 380 degrees F; and using said platen to apply a pressure of between 5 pounds and 7 pounds of force for 2 to 4 seconds to said rim top of said compressed opposing edges [0057].

16: Peterson discloses a packaging container 72 comprising:
a product 65 to be contained; and 

a unitarily formed plastic outer casing comprising a generally cylindrical outer shell, a first end, and an opposing second end (fig. 1); 
wherein said outer casing defines an interior reservoir; wherein said first end of said outer casing comprises a closed rounded tip 70; 
wherein said second end of said outer casing comprises a rim (top edge of container); 
wherein, after insertion of a pre-portioned amount of said product into said interior reservoir, a first portion of said rim and an opposing second portion of said rim are juxtaposed and fused to create a lengthwise seal extending lengthwise from a first seal terminus to a second seal terminus; wherein said lengthwise seal seals said packaging container [0060-0061].

17: Peterson discloses the packaging container as recited in claim 16, wherein said product comprises botanical matter [0065].

18: Peterson discloses the packaging container as recited in claim 16, wherein said lengthwise seal comprises a crimped seal ([0009]; fig. 3 and 4).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 11-15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peterson (US 2010/0215813) in view of Sager (US 3,601,252).

3, 19-20: Peterson discloses the claimed invention as applied to claim 16 but fails to disclose a seal extending beyond the body. Sager teaches the packaging container wherein said cylindrical outer shell comprises an outer wall 16; and 
wherein said lengthwise seal comprises a T-shaped seal 15 comprising lips projecting slightly outwardly beyond said outer wall (fig. 3-5). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the seal of Peterson to include the elongated seal of Sager to ensure a tight seal and easily ruptured under pressure. 

11, 15: Peterson discloses a method of opening a sealed container, comprising: obtaining said sealed container, wherein said sealed container comprises a plastic outer casing and an enclosed, pre-portioned amount of a product; 

said outer casing comprising a cylindrical outer shell, a first closed end, and an opposing second end comprising a lengthwise seal; 

wherein said lengthwise seal has been formed by compressing together opposing edges of a rim surrounding a mouth disposed at said second end and heating said compressed opposing edges
of said rim; and 

wherein said lengthwise seal extends lengthwise from a first seal terminus to an opposing second seal terminus [0059-0061].

Peterson fails to disclose the process of squeezing open the packaging. Sager teaches placing said container between a thumb and a finger of a hand; 

manually applying pressure on said first seal terminus and simultaneously applying pressure on said second seal terminus to actuate the bursting of said lengthwise seal; and 

accessing said product (col. 2, ll. 71-75- col. 3, ll. 1-4; fig. 6). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the packaging of Peterson to include the squeezing technique of Sager to open and easily access the stored contents.

12: Peterson-Sager discloses the method of opening a container as recited in claim 1, wherein said lengthwise seal comprises one of a T-shaped seal, a crimped-type seal, and a combination T-shaped and crimped-type seal (Sager; fig. 3-5).

13: Peterson-Sager discloses the method of opening a container as recited in claim u, wherein said product comprises botanical matter (Peterson; [0065]).

14: Peterson-Sager discloses the method of opening a container as recited in claim 11, wherein said product comprises a smokable material, further comprising:

pouring said product into a receiving receptacle; and manually using said closed rounded tip to tamp said product down within said receiving receptacle (Peterson; [0065-0066]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735 

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735